PATTERSON, Judge.
Terry Fenn, Jr., appeals from his conviction for felonious possession of a firearm. We affirm his judgment and sentence in all respects, except to remand for the correction of a scrivener’s error. The judgment and sentence reflect that Fenn was convicted of and sentenced for counts III and IX; however, the State had filed a nolle prosequi on those counts. Thus, we remand for the trial court to delete the reference to counts III and IX from the judgment and sentence.
Affirmed and remanded.
PARKER, C.J., and NORTHCUTT, J., concur.